Name: Council Regulation (EEC) No 3707/86 of 24 November 1986 temporarily suspending the autonomous Common Customs Tariff duties for certain products intended for use in the construction, maintenance and repair of aircraft
 Type: Regulation
 Subject Matter: mechanical engineering;  air and space transport;  tariff policy
 Date Published: nan

 5 . 12 . 86 Official Journal of the European Communities No L 343 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3707 / 86 of 24 November 1986 temporarily suspending the autonomous Common Customs Tariff duties for certain products intended for use in the construction, maintenance and repair of aircraft of that kind constructed in the Community ; whereas , provided that account is taken of the current capacity of the Community industry , the arrangements should also be continued whereby users of aircraft of an unladen weight exceeding 15 000 kilograms constructed in third countries or the previous construction of which in the Community has required a considerable quantity of products imported from third countries , may obtain supplies of products necessary for the maintenance or repair of such aircraft under suspension of Common Customs Tariff duties ; Whereas a limited number of products which are not available in the Community are also essential for the maintenance or repair of certain types of aeroplanes and helicopters of an unladen weight exceeding 2 000 kilograms but not exceeding 15 000 kilograms ; whereas Common Customs Tariff duties in respect of these products should accordingly be suspended ; Whereas provision should be made for the adaptation , in the light of advances in the technical capabilities of the Community aircraft industry and of Community aircraft equipment industries , of the arrangements to be made concerning the application of the Common Customs Tariff to products imported from third countries for use in the construction , maintenance or repair of aircraft ; whereas such adaptation could involve a review of arrangements in force at relatively short intervals ; whereas it is therefore necessary to limit the period of application of this Regulation to twelve months , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas Regulation (EEC) No 3289 / 85 ( ! ) provided for the suspension of the duties laid down in the Common Customs Tariff for a certain number of products which are intended to be either incorporated in the construction of aeroplanes of an unladen weight exceeding 15 000 kilograms or used for the maintenance or repair of aeroplanes of an unladen weight exceeding 15 000 kilograms or for aeroplanes or helicopters of an unladen weight exceeding 2 000 kilograms but not exceeding 15 000 kilograms; Whereas all these suspension measures will expire on 31 December 1986 ; Whereas , having regard to the technical requirements associated with the design of aeroplanes currently constructed in the Community , suspension measures differentiated according to the type to which the aeroplanes under consideration belong should be maintained from 1 January 1987 in respect of products intended for the construction of aeroplanes of an unladen weight exceeding 15 000 kilograms in order to take account , in each case , of the capabilities of the Community industry ; Whereas , in view of the principles laid down for suspension of Common Customs Tariff duties in respect of certain products intended for the construction of aeroplanes of an unladen weight exceeding 15 000 kilograms , it is necessary to establish a list of products admissible to suspension of customs duties for the maintenance or repair of aeroplanes HAS ADOPTED THIS REGULATION: Article 1 1 . The Common Customs Tariff duties on the products listed in Annex I shall be suspended to the levels indicated in column 3 thereof provided that the said products are intended to be incorporated , on the conditions to be determined by the competent authorities , in the(&gt;) OJ No L 319 , 29 . 11 . 1985 , p. 1 . No L 343 / 2 Official Journal of the European Communities 5 . 12 . 86 construction of aeroplanes of an unladen weight exceeding 15 000 kilograms , as individually listed in column 4 of the said Annex . 2 . This Article shall also apply to the same products intended for the manufacture , on the conditions to be determined by the competent authorities , of parts necessary for the construction of the aircraft concerned . Community or imported and used at that date on regular routes by airline companies of the Community . Article 3 1 . The Common Customs Tariff duties on the products listed in Annex III shall , provided that such products are intended to be incorporated , on the conditions to be determined by the competent authorities , in the maintenance or repair of aeroplanes and helicopters of an unladen weight exceeding 2 000 kilograms but not exceeding 15 000 kilograms , which are listed in column 4 or 5 of that Annex , as the case may be , be suspended to the levels indicated in column 3 . Article 2 1 . The Common Customs Tariff duties on the products listed in Annex II shall be suspended to the level indicated in column 3 or 4 thereof, as the case may be , provided that such products are intended to be incorporated , on the conditions to be determined by the competent authorities , in the maintenance or repair of aeroplanes of an unladen weight exceeding 15 000 kilograms comprised in one or other of the categories specified in that Annex and , in respect of those in category B , in so far as the maintenance or repair relates to aeroplanes listed in column 5 of that Annex . 2 . However , in the case of products falling within heading Nos 85.15 , 85.22 and 90.14 of the Common Customs Tariff and against which appears a V )', paragraph 1 shall apply only where such products are intended for the maintenance or repair of aeroplanes of a type certificated for the first time in a Member State of the Community before 7 May 1973 and either constructed in the Article 4 For the purposes of Articles 2 (2), type of aeroplane shall be taken to mean the prototype of that aeroplane and versions derived directly from that prototype , except ver ­ sions which differ fundamentally from the prototype . Article 5 This Regulation shall enter into force on 1 January 1987 . It shall apply until 31 December 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 November 1986 . For the Council The President G. HOWE 5 . 12 . 86 Official Journal of the European Communities No L 343 / 3 ANNEX I List of products in respect of which Common Customs Tariff duties are totally suspended where such products are intended to be incorporated in the construction of aircraft of an unladen weight exceeding 15 000 kilograms CCT heading No Description Rate of duty Aeroplanes concerned 1 2 3 4 38.19 Chemical products and preparations of the chemical or allied indus ­ tries ( including those consisting of mixtures of natural products ), not elsewhere specified or included ; residual products of the chemical or allied industries, not elsewhere specified or included : ex P. Preparations , known as 'liquids for hydraulic transmission ' ( for example, hydraulic brake fluids ) not containing or containing less than 70 % by weight of petroleum oils or oils obtained from bituminous minerals :  Based on silicate or phosphoric esters 0 % All aeroplanes 39.02 Polymerization and copolymerization products ( for example , poly ­ ethylene , polytetrahaloethylenes , polyisobutylene , polystyrene , poly ­ vinyl chloride , polyvinyl acetate , polyvinyl chloroacetate and other polyvinyl derivatives , polyacrylic and polymethacrylic derivatives , coumaroneindene resins ): Airbus , F 28 C. Other : VI . Polystyrene and copolymers of styrene : ex b ) In other forms :  Acrylonitrilebutadiene styrene , in sheets specially designed for lining the internal walls of aeroplanes VII . Polyvinyl chloride : ex a ) In one of the forms mentioned in Note 3 ( a ) and ( b ) to this Chapter :  Approved for aircraft construction , and in the form of granules ex b ) In other forms :  In sheets specially designed for lining the internal walls of aeroplanes ex VIII . Polyvinylidene chloride ; copolymers of vinylidene chlo ­ ride with vinyl chloride :  In sheets specially designed for lining the internal walls of aeroplanes Airbus 0 % 0 % 0 % 0 % Airbus Airbus No L 343 / 4 Official Journal of the European Communities 5 . 12 . 86 Rate of duty Aeroplanes concerned 3 4 0 % Airbus 0 % Airbus , F 28 0% Airbus CCT heading No Description 1 2 39.02 (cont'd) C. XIV . Other polymerization or copolymerization products : ex a ) In one of the forms mentioned in Note 3 ( a ) and ( b ) to this Chapter :  For cavity filling 70.20 Glass fibre ( including wool ), yarns , fabrics , and articles made there ­ from : ex A. Non-textile fibre and articles made therefrom :  Superfine glass fibre of low moisture absorption capacity 73.18 Tubes and pipes and blanks therefor , of iron ( other than of cast iron ) or steel , excluding high-pressure hydro-electric conduits : B. Other : ex III . Other :  Tubes for the hydraulic system of steel 21.6.9 made to Deutsche Airbus standard DAN 41 / BMS 7185 .... 73.20 Tube and pipe fittings ( for example , joints , elbows , unions and flanges ), of iron or steel 73.40 Other articles of iron or steel : ex B. Other :  Devices for stowing and clamping freight  Ball bearings used in freight loading systems ex 76.02 Wrought bars , rods , angles , shapes and sections , of aluminium ; aluminium wire :  Conical shapes for reinforcing lateral rudders ex 76.03 Wrought plates , sheets and strip , of aluminium , of a thickness exceeding 0,20 mm :  Plates and sheets of variable thickness obtained by lamination for widths of 1 200 mm or more 76.16 Other articles of aluminium : ex D. Other :  'Quick change' apparatus for transforming passenger trans ­ port aeroplanes into goods transport aeroplanes and vice versa . 0 % All aeroplanes 0 % 0 % Airbus Airbus 0 % Airbus 0 % F 28 0 % F 28 5 . 12 . 86 Official Journal of the European Communities No L 343 / 5 CCT heading No Description Rate of duty Aeroplanes concerned 1 2 3 4 81.04 Other base metals , unwrought and articles thereof; cermets , unwrought or wrought , and articles thereof: K. Titanium : II . Other : ex b ) Other :  Thin-walled tubes ready for use in ventilation and air-conditioning systems 0 % Airbus 84.61 0 % F 28 Taps , cocks , valves and similar appliances , for pipes , boiler shells , tanks , vats and the like , including pressure reducing valves and thermostatically controlled valves : A. Pressure reducing valves ex B. Other :  Valves used in air-conditioning and cabin pressurization systems  Valves used in the fire-control system  Valves used in the water-circulation system Ball , roller or needle roller bearings :  Bearings used in freight loading systems 0 % 0 % 0 % Airbus , F 28 Airbus , F 28 Airbus , F 28 ex 84.62 0 % Airbus 85.01 Electrical goods of the following descriptions : generators , motors , converters ( rotary or static ), transformers , rectifiers and rectifying apparatus , inductors : B. Other machines and apparatus : I. Generators , motors (whether or not equipped with speed reducing , changing or step-up gear) and rotary con ­ verters : ex b) Other :  Electrical actuators used in the air-conditioning system of less than 0,75 kW  Electric motors with speed reducer for freight loading systems of less than 0,75 kW  0,5 kW, 28 volt d.c . motors used in freight ­ door opening systems ex C. Parts :  Of high speed alternators (exceeding 3 600 r /min ) ....  Of electric motors , with speed reducer for freight loading systems  Of generators in the anti-skid control system incorporated in the landing gear 0 % 0 % 0 % 0 % 0 % 0 % Airbus Airbus F 28 Airbus , F 28 Airbus Airbus , F 28 , BAC 1-11 No L 343 / 6 Official Journal of the European Communities 5 . 12 . 86 CCT heading No Description Rate of duty Aeroplanes concerned 1 2 3 4 85.01 (cont'd) ex C.  Of electrical actuators used in the air-conditioning system of less than 0,75 kW 0 % F 28  Of 0,5 kW , 28 volt d.c . motors used in freight loading systems 0% F 28  Of static converters of a power of 250 VA converting a direct current of 28 volts into an alternating current of 115 volts 0 % F 28  Of rectifying transformers with a direct current output of 100 amps at 28 volts 0 % F 28 85.15 Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and recep ­ tion apparatus ( including receivers incorporating sound recorders or reproducers ) and television cameras ; radio navigational aid apparatus , radar apparatus and radio remote control apparatus : A. Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers ) and television cameras ; III . Receivers , whether or not incorporating sound recorders or reproducers : b ) Other : ex 2 . Other :  Video projector consisting of three cathode-ray tubes each with a lens 0 % All aeroplanes C. Parts : I II . Other : ex c ) Other :  VOR LOK aerials for VOR apparatus complying with standard ARINC 547 or 579 0 % Airbus , F 28 , BAC 1-11  Aerial couplers HF transmitter-receivers 0 % Airbus , F 28 , BAC 1-11  Aerials for meteorological radar complying with standard ARINC 564 0 % Airbus , F 28 , BAC 1-11 85.19 Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits , or for making connections to or in electrical circuits ( for example , switches , relays , fuses , lightning arres ­ ters , surge suppressors , plugs , lampholders and junction boxes ); resistors , fixed or variable ( including potentiometers ), other than heating resistors ; printed circuits ; switchboards (other than telephone switchboards ) and control panels : ex A. Electrical apparatus for making and breaking electrical cir ­ cuits , for the protection of electrical circuits or for making connections to or in electrical circuits :  Switches used in the freight loading , in auxiliary power unit and in emergency lighting systems 0 % Airbus , F 28  Junction box for video systems 0 % All aeroplanes 5 - 12 . 86 Official Journal of the European Communities No L 343 / 7 CCT heading No Description Rate of duty Aeroplanes concerned 1 2 3 4 85.19 (cont 'd) 0 % All aeroplanes 92.11 ex D. Switchboards and control panels :  System control unit to drive and control video systems Gramophones , dictating machines and other sound recorders and reproducers , including record-players and tape decks , with or without sound-heads ; television image and sound recorders or reproducers : A. Sound recorders or reproducers : ex II . Sound reproducers :  Music reproducers and automatic announcers . . . ex B. Television image and sound recorders or reproducers :  Video tape reproducer 0 % Airbus , F 28 All aeroplanes0 % No L 343 / 8 Official Journal of the European Communities 5 . 12 . 86 ANNEX 11 List of products in respect of which Common Customs Tariff duties are totally suspended where such products are intended for use in the maintenance and repair of aircraft of an unladen weight exceeding 15 000 kilograms Note for the purpose of the following table: ( a ) category A comprises aeroplanes of an unladen weight exceeding 15 000 kilograms other than those specified under ( b ) below ; ( b ) category B comprises aeroplanes of the following types : BAC 1-11 , Siddeley Trident , Airbus , Concorde , Mercure and F-28 . Aeroplanes category B CCT heading No Description Aeroplanes category A Rate of duty ­ Rate of duty Aeroplanes concerned 1 2 3 4 5 ex 38.17 Preparations and charges for fire extinguishers ; charged fire-extinguishing grenades :  Preparations and charges for fire extinguishers mentioned in heading No 84.21 of this list 0 % 0% All aeroplanes 38.19 Chemical products and preparations of the chemical or allied industries ( including those consisting of mixtures of natural products ), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included : ex P. Preparations known as 'liquids for hydraulic trans ­ mission' ( for example , hydraulic brake fluids ) not containing or containing less than 70 % by weight of petroleum oils or oils obtained from bituminous minerals :  Based on silicate or phosphoric esters 0 % 0 % All aeroplanes 39.02 Polymerization and copolymerization products ( for example , polyethylene , polytetrahaloethylenes , polyiso ­ butylene , polystyrene , polyvinyl chloride , polyvinyl ace ­ tate , polyvinyl chloroacetate and other polyvinyl deriva ­ tives , polyacrylic and polymethacrylic derivatives , couma ­ rone-indene resins ): C. Other : I. Polyethylene : b ) In other forms 0 % 0 % ex IV . Polypropylene , in one of the forms mentioned in Note 3 ( c ) and ( d ) to this Chapter .... VI . Polystyrene and copolymers of styrene : ex b) In other forms :  Acrylonitrile butadiene styrene , in sheets specially designed for lining the internal walls of aeroplanes 0 % Airbus , F 28 5 . 12 . 86 Official Journal of the European Communities No L 343 / 9 CCT heading No Aeroplanes category A Rate of duty Aeroplanes category B Description Rate of duty Aeroplanes concerned 1 2 3 4 5 39.02 (cont'd) C. VII . Polyvinyl chloride : ex a ) In one of the forms mentioned in Note 3 ( a ) and ( b ) to this Chapter :  Approved for aircraft construc ­ tion , and in the form of granules  0 % Airbus ex b ) In other forms : l  In sheets specially designed for lining the internal walls of aero ­ planes 0 % 0% Airbus  Other 0 %   ex VIII . Polyvinylidene chloride , copolymers of vinyli ­ dene chloride with vinylchloride :  In sheets specially designed for lining the internal walls of aeroplanes  0% Airbus XIV . Other polymerization or copolymerization products : ex a ) In one of the forms mentioned in Note 3 ( a ) and ( b ) to this Chapter : I  For cavity filling  0 % Airbus b ) In other forms 0 %   68.16 Articles of stone or of other mineral substances ( including articles of peat), not elsewhere specified or included : ex B. Other :  Filters , washers and other articles of agglomer ­ ated carbon or of graphite 0 % 0 % Airbus , Mercure 70.20 Glass fibre ( including wool ), yarns , fabrics , and articles made therefrom: ex A. Non-textile fibre and articles made therefrom :  Superfine glass fibre of low moisture absorption capacity  0 % Airbus , Concorde , Mercure , F 28 No L 343 / 10 Official Journal of the European Communities 5 . 12 . 86 CCT heading No Aeroplanes category A Rate of duty \ Aeroplanes category B Description Rate of duty Aeroplanes concerned 1 2 3 4 5 73.18 Tubes and pipes and blanks therefor , of iron (other than of cast iron ) or steel , excluding high-pressure hydro-electric conduits of steel , whether or not reinforced : B. Other : ex III . Other :  Tubes and pipes , ready for fitting , usable as hydraulic conduits for fuel-oil or lubricants  Tubes for the hydraulic system of steel 21.6.9 made to Deutsche Airbus standard DAN 41 /BMS 7185 0 % 0 % 0 % Airbus , Mercure Airbus 73.20 Tube and pipe fittings ( for example , joints , elbows , unions and flanges ), of iron or steel 0 % 0 % All aeroplanes ex 73.24 Containers of iron or steel , for compressed or liquefied gas :  Containers intended for pressurization 0 %   73.32 Bolts and nuts ( including bolt ends and screw studs ), whether or not threaded or tapped , and screws ( including screw hooks and screw rings), rivets , cotters , cotter-pins and similar articles of iron or steel ; washers ( including spring washers ) of iron or steel : A. Not threaded or tapped :  Intended for the power plant  Other 0 % 0 % 0 % Airbus , Mercure ' B. Threaded or tapped : ex II . Other :  Other than self-locking bolts and nuts (of the type 'Hi-lok'):  Intended for the power plant  Other 0 % 0 % 0 % Airbus , Mercure 73.35 Springs and leaves for springs , of iron or steel 0 % 0 % Airbus , Mercure 73.40 Other articles of iron or steel : ex B. Other :  Collars , flanges and other devices for fixing , jointing , clamping or spacing  Devices for cargo stowage and clamping ....  Ball bearings used in freight loading systems 0 % 0 % 0% 0 % 0 % Airbus , Mercure Airbus Airbus 5 . 12 . 86 Official Journal of the European Communities No L 343 / 11 Aeroplanes category B CCT heading No Description Aeroplanes category A Rate of dutv Rate of duty Aeroplanes concerned 1 2 3 4 5 ex 76.02 Wrought bars , rods , angles , shapes and sections , of alu ­ minium : aluminium wire : 0 %  Shapes bearing a specific manufacture number  Conical shapes for reinforcing lateral rudders 0% Airbus ex 76.03 Wrought plates , sheets and strip , of aluminium , of a thickness exceeding 0,20 mm :  Plates bearing a specific manufacture number 0 %  Plates and sheets of variable thickness obtained by lamination for widths of 1 200 mm or more 0 % F 28 Tubes and pipes and blanks therefor , of aluminium ; hollow bars of aluminium : ex B. Other : Tubes and pipes , ready for fitting , usable as hydraulic conduits or as conduits for fuel-oil or lubricants 0 % 76.06 76.07 76.16 Tube and pipe fittings ( for example , joints , elbows , sockets and flanges ) of aluminium 0 % Other articles of aluminium : C. Nails , tacks , staples , hook-nails , spiked cramps , spikes , and the like ; bolts , nuts , screws and similar articles ; washers and spring washers : ex II . Other :  Other than self-locking bolts and nuts ( of the type 'Hi-lok') ex D. Other :  Collars , flanges and other devices for fixing , jointing , clamping or spacing  'Quick change' apparatus for transforming 0 % 0 % passenger transport aeroplanes into goods transport aeroplanes and vice versa 0 % F 28 No L 343 / 12 Official Journal of the European Communities 5 . 12 . 86 Aeroplanes category BCCT heading No Description Aeroplanes category A Rate of duty Rate of duty Aeroplanes concerned 1 2 3 4 5 81.04 Other base metals , unwrought , and articles thereof; cer ­ mets , unwrought or wrought , and articles thereof: K. Titanium : II . Other : ex b ) Other : 0 % Airbus , Mercure Thin-walled tubes ready for use in venti ­ lation and air-conditioning systems . . . Bolts , nuts , screws , rivets and similar articles complying with US standards , other than self-locking bolts and nuts ( of the type 'Hi-lok') 0 % ex 83.09 Clasps , frames with clasps for handbags and the like , buckles , buckle-clasps , hooks , eyes , eyelets and the like , of base metal , of a kind commonly used for clothing , travel goods , handbags , or other textile or leather goods ; tubular rivets and bifurcated rivets , of base metal ; beads and spangles , of base metal :  Tubular rivets and bifurcated rivets 0% 84.15 0% Refrigerators and refrigerating equipment (electrical and other ): B. Evaporators and condensers , excluding those for domestic refrigerators C. Other : ex II . Other :  Parts of refrigerating equipment adapted to the air-conditioning system 0% 0 % F 28 84.18 Centrifuges ; filtering and purifying machinery and appar ­ atus (other than filter funnels , milk strainers and the like ), for liquids or gases : C. Other : II . Other : ex b ) Machinery and apparatus (other than centri ­ fuges ) for filtering or purifying liquids or gases :  Parts 0% 0 % Airbus , Mercure , F 28 5 . 12 . 86 Official Journal of the European Communities No L 343 / 13 Aeroplanes category BCCT heading No Description Aeroplanes category A Rate of duty Rate of duty Aeroplanes concerned 1 2 3 4 5 84.21 Mechanical appliances (whether or not hand operated ) for projecting , dispersing or spraying liquids or powders ; fire extinguishers (charged or not ); spray guns and similar appliances ; steam or sand blasting machines and similar jet projecting machines : ex B. Other :  Parts of fire extinguishers 0 % 0 % Airbus , Mercure , F 28 84.22 Lifting , handling, loading or unloading machinery , telphers and conveyors (for example , lifts , hoists , winches , cranes , transporter cranes , jacks , pulley tackle , belt conveyors and teleferics ), not being machinery falling within heading No 84.23 : B. Other : ex IV . Other : Parts of jacks 0 % Parts of apparatus for fixing permanently in aeroplanes and used for loading , unloading and stowing freight 0 % 0 % Airbus , Mercure 84.55 Parts and accessories (other than covers , carrying cases and the like ) suitable for use solely or principally with machines of a kind falling within heading No 84.51 , 84.52 , 84 53 or 84.54 : ex C. Other : Parts and accessories for computers falling within heading No 84.53 forming part of the navigation instruments or apparatus falling within heading No 90.28 , used exclusively to carry out the calculations appropriate to such instruments or apparatus 0 % 84.61 Taps , cocks , valves and similar appliances , for pipes , boiler shells , tanks , vats and the like , including pressure reducing valves and thermostatically controlled valves : 0 % 0 % F 28A. Pressure reducing valves B. Other:  Isolating valves for thrust reversers 0 % 0% Concorde No L 343 / 14 Official Journal of the European Communities 5 . 12 . 86 CCT heading No \ Aeroplanes category A Rate of duty Aeroplanes category B Description Rate of duty Aeroplanes concerned 1 2 3 4 5 84.61 (cont'd) B.  Valves used in air-conditioning and cabin press ­ urization systems 0 % 0 % Airbus , Mercure , F 28  Valves used in the fire-control system 0 % 0 % Airbus , Mercure , F 28  Valves used in the water-circulation system .... 0% 0 % Airbus , Mercure , F 28  Other 0 % ~ 84.62 Ball , roller or needle roller bearings :  Bearings used in freight loading systems 0 % 0 % Airbus  Other :  Intended for the power plant 0 % 0 % Airbus , Mercure  Other 0% 84.65 Machinery parts , not containing electrical connectors , insu ­ lators , coils , contacts or other electrical features and not falling within any other heading of this Chapter 0% 0 % Airbus , Mercure 85.01 Electrical goods of the following descriptions : generators , motors , converters ( rotary or static ), transformers , rectifiers and rectifying apparatus , inductors : B. Other machines and apparatus : I. Generators , motors (whether or not equipped with speed reducing , changing or step-up gear ) and rotary converters : a ) Synchronous motors of an output of not more than 18 watts 0 %   ex b ) Other :  Electrical actuators used in the air-con ­ ditioning system of less than 0,75 kW 0 % 0% Airbus  Electric motors with speed reducers for the freight loading system of less than 0,75 kW 0 % 0 % Airbus 5 . 12 . 86 Official Journal of the European Communities No L 343 / 15 Aeroplanes category BCCT heading No Description Aeroplanes category A Rate of duty Rate of duty Aeroplanes concerned 1 2 3 4 5 85.01 (cont 'd) 0 % 0 % F 28 0 % 0 % 0 % B. I. ex b )  28 volt d.c . electric motors of a power of 0,5 kW for controlling freight doors . .  Other motors of less than 0,75 kW or of 150 kW or more C. Parts :  High speed alternators (exceeding 3 600 r / min )  Speed-reducing motors for the freight loading system Generators for the anti-skid system incorporated in the landing gear  Other apparatus falling within subheadings 85.01 A and 85.01 B Airbus , Mercure , F 28 0 % 0 % Airbus 0 % 0 % Airbus , Concorde , Mercure , F 28 , BAC 1-11 0 % 0 % F 28 85.02 Electro-magnets; permanent magnets and articles of special materials for permanent magnets , being blanks of such magnets ; electro-magnetic and permanent magnet chucks , clamps , vices and similar work holders ; electro-magnetic clutches and couplings ; electro-magnetic brakes ; elec ­ tro-magnetic lifting heads 0 % 85.08 Electrical starting and ignition equipment for internal com ­ bustion engines ( including ignition magnetos , magneto ­ dynamos , ignition coils , starter motors , sparking plugs and glow plugs ); generators ( dynamos and alternators ) and cut-outs for use in conjunction with such engines : ex B. Other : Parts 0 % 0 % Airbus , Mercure 85.12 Electric instantaneous or storage water heaters and immer ­ sion heaters ; electric soil heating apparatus and electric space heating apparatus ; electric hair dressing appliances ( for example , hair dryers , hair curlers , curling tong heaters ) and electric smoothing irons ; electro-thermic domestic appliances ; electric heating resistors , other than those of carbon : No L 343 / 16 Official Journal of the European Communities 5 . 12 . 86 Aeroplanes category B CCT heading No Aeroplanes category A Rate of duty Description Rate of duty ­ Aeroplanes concerned 1 2 3 4 5 85.12 (cont 'd) B. Electric soil heating apparatus and electric space heating apparatus : ex II . Other :  Parts for heating aircraft and wing surfaces , mounted on propeller aeroplanes 0 % 85.14 Microphones and stands therefor , loudspeakers ; audio ­ frequency electric amplifiers : ex B. Other :  Parts 0 % 85.15 Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers ) and tele ­ vision cameras ; radio navigational aid apparatus , radar apparatus and radio remote control apparatus : A. Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus ( including re ­ ceivers incorporating sound recorders or reproducers ) and television cameras : III . Receivers , whether or not incorporating sound recorders or reproducers : b ) Other : ex 2 . Other :  Video projector consisting of three cathode-ray tubes each with a lens 0 % 0 % All aeroplanes C. Parts : II . Other : ex b ) Parts of base metal , turned from bars , rods , angles , shapes , sections or wire , of solid section , the greatest diameter of which does not exceed 25 mm :  Of transmitters 0 % 1 (') To be eligible for suspension , the products in question must be intended for the maintenance or repair of aeroplanes of types certificated for the first time in a Member State of the Community before 7 May 1973 and which have either been constructed in the Community or imported and used at that date on regular routes by airline companies of the Community . 5 . 12 . 86 Official Journal of the European Communities No L 343 / 17 Aeroplanes category BCCT heading No Description Aeroplanes category A Rate of duty Rate of duty Aeroplanes concerned 1 2 3 4 5 85.15 (cont 'd) 0 % 0 % Airbus , Concorde , Mercure , F 28 , BAC 1-11 0 % (&gt;) 0 % ( ») C. II . ex b )  Of transmitter-receivers :  Of HF transmitter-receivers  Of other transmitter-receivers ex ­ cluding VHF radio communication transmitter-receivers complying with standard ARINC 566 A , and on-board intercommunication sys ­ tems complying with standard AR ­ INC 306 or 412  Of receivers whether or not combined with a sound recorder or reproducer , excluding radio-broadcasting or tele ­ vision apparatus and receivers for selec ­ tive calling equipment ( SELCAL ) complying with standard ARINC 531 or 596  Of other apparatus :  Of meteorological all-weather radar complying with standard ARINC 564  Of VOR navigational receivers complying with standard ARINC 547 or 579  Of ILS navigational receivers complying with standard ARINC 547 or 578  Of RD-DRMI combined indicators for VOR and DME  Other , excluding receivers for OMEGA radio navigation systems complying with standard ARINC 580 or 599 ex c ) Other :  VOR LOK aerials for VOR apparatus complying with standard ARINC 547 or 579 0 % 0 % Airbus , Concorde , Mercure , F 28 , BAC 1-11 0 % (M 0% Airbus , Concorde , Mercure , F 28 , BAC 1-11 0 % 1 0% Airbus , Concorde , Mercure F 28 , BAC 1-11 0 % (') 0 % Airbus 0% (') - 0 % 0 % Airbus , Concorde , Mercure , F 28 , BAC 1-11 ( ) To be eligible for suspension , the products in question must be intended for the maintenance or repair of aeroplanes of types certificated or the first time in a Member State of the Community before 7 May 1973 and which have either been constructed in the Community or imported and used at that date on regular routes by airline companies of the Community . No L 343 / 18 Official Journal of the European Communities 5 . 12 . 86 CCT heading No \ Aeroplanes category A Rate of duty Aeroplanes category B Description Rate of duty Aeroplanes concerned 1 2 3 4 5 85.15 (cont'd) C. II . ex c )  Aerial couplers for HF transmitter ­ receivers 0 % 0 % Airbus , Concorde , Mercure , F 28 , BAC 1-11  Aerials for meteorological radar comply ­ ing with standard AR1NC 564 0 % 0 % Airbus , Concorde , Mercure , F 28 , BAC 1-11  Other :  Of transmitters 0% (&gt;)    Of transmitter-receivers :  Of HF transmitter-receivers . . .  Of other transmitter-receivers ex ­ cluding VHF radio communi ­ cation transmitter-receivers complying with standard ARINC 566 A , and on-board inter ­ communication systems comply ­ ing with standard ARINC 306 or 412 0 % 0 % ( ») 0 % Airbus , Concorde , Mercure , F 28 , BAC 1-11  Of receivers whether or not com ­ bined with a sound recorder or reproducer , excluding radio-broad ­ casting or television apparatus and receivers for selective calling equip ­ ment ( SELCAL ) complying with standard ARINC 531 or 596 .... 0 % (&gt;)  Of other apparatus :  Of meteorological allweather radar complying with standard ARINC 564 0 % 0 % Airbus , Concorde , Mercure , F 28 , BAC 1-11  Of VOR navigational receivers complying with standard ARINC 547 or 579 o % 0 ) 0 % Airbus , Concorde , Mercure , F 28 , BAC 1-11  Of ILS navigational receivers complying with standard ARINC 547 or 578 0 % ( ] ) 0 % Airbus , Concorde , Mercure , F 28 , BAC 1-11 (') To be eligible for suspension , the products in question must be intended for the maintenance or repair of aeroplanes of types certificated for the first time in a Member State of the Community before 7 May 1973 and which have either been constructed in the Community or imported and used at that date on regular routes by airline companies of the Community . 5 . 12 . 86 Official Journal of the European Communities No L 343 / 19 Aeroplanes category BCCT heading No Description Aeroplanes category A Rate of duty Rate of duty Aeroplanes concerned 1 2 3 4 5 C. II . ex c )85.15 (cont 'd) Of RD-DRMI combined indi ­ cators for VOR and DME . . . Other , excluding receivers for OMEGA radio navigation sys ­ tems complying with standard ARINC 580 or 599 85.17 Electric sound or visual signalling apparatus ( such as bells , sirens , indicator panels , burglar and fire alarms), other than those of heading No 85.09 or 85.16 : ex B. Other :  Parts of warning apparatus for protection against fire  Parts of smoke detectors  Parts of anti-collision flash lights  Parts of other sound or visual electrical indica ­ tors 0 % 0 % 0 % 0 % 0% 0 % 0 % 0 % Airbus Airbus , F 28 Concorde , Mercure , F 28 All aeroplanes F 28 Airbus , Mercure , F 28 All aeroplanes Airbus , Mercure 0 % (') 0 % (') 0 % 0 % 0 % 0 % 0 % 0 % 0 % 0 % 0 % 85.18 Electrical capacitors , fixed or variable 85.19 Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits , or for making connections to or in electrical circuits ( for example , switches , relays , fuses , lightning arresters , surge suppres ­ sors , plugs , lampholders and junction boxes ); resistors , fixed or variable ( including potentiometers ), other than heating resistors ; printed circuits ; switchboards ( other than telephone switchboards ) and control panels : A. Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits or for making connections to or in electrical circuits :  Switches used in freight loading , in auxiliary power units and in emergency lighting systems  Junction box for video systems  Other :  Intended for the power plant  Other ( ) To be eligible for suspension , the products in question must be intended for the maintenance or repair of aeroplanes of types certificated or the first time in a Member State of the Community before 7 May 1973 and which have either been constructed in the Community or imported and used at that date on regular routes by airline companies of the Community . No L 343 / 20 Official Journal of the European Communities 5 . 12 . 86 ­ Aeroplanes category B CCT heading No Description Aeroplanes category A Rate of duty Rate of duty Aeroplanes concerned 1 2 3 4 5 85.19 (cont 'd) 0 % 0 % B. Resistors , fixed or variable ( including potentiometers ), other than heating resistors C. Printed circuits D. Switchboards and control panels :  System control unit to drive and control video systems  Other 0 % All aeroplanes0 % 0 % 85.20 Electric filament lamps and electric discharge lamps ( in ­ cluding infra-red and ultra-violet lamps ); arc-lamps : A. Filament lamps for lighting : II . Other 0 % ex B. Other lamps : Discharge lamps and tubes for lighting , includ ­ ing combined filament and discharge lamps and tubes 0 % 85.21 Thermionic , cold cathode and photo-cathode valves and tubes ( including vapour or gas-filled valves and tubes , cathode-ray tubes , television camera tubes and mercury arc rectifying valves and tubes ); photocells ; mounted piezo ­ electric crystals ; diodes , transistors and similar semi ­ conductor devices ; light-emitting diodes ; electronic micro ­ circuits : A. Valves and tubes B. Photocells , including photo-transistors C. Mounted piezo-electric crystals 0 % 0 % 0 % 85.22 Electrical appliances and apparatus , having individual functions , not falling within any other heading of this Chapter : C. Other : ex II . Other appliances and apparatus :  Engine pressure indicators 0 % 1 85.28 Electrical parts of machinery and apparatus , not being goods falling within any of the preceding headings of this Chapter 0 % (*) To be eligible for suspension , the products in question must be intended for the maintenance or repair of aeroplanes of types certificated for the first time in a Member State of the Community before 7 May 1973 and which have either been constructed in the Community or imported and used at that date on regular routes by airline companies of the Community . 5 . 12 . 86 Official Journal of the European Communities No L 343 / 21 CCT heading No Aeroplanes category B Aeroplanes concerned Description Aeroplanes category A Rate of duty Rate of duty 1 2 3 4 5 90.08 Cinematographic cameras , projectors , sound recorders and sound reproducers but not including re-recorders or film editing apparatus ; any combination of these articles : B. Projectors and sound reproducers , combined or not 0 % 90.14 Surveying ( including photogrammetrical surveying), hydro ­ graphic , navigational , meteorological , hydrological and geophysical instruments ; compasses ; rangefinders : A. Compasses : III . Parts : b ) Other 0 % (M B. Other : I. Optical air navigational instruments : ex b ) Other :  Parts ex III . Other :  Meteorological instruments and range ­ finders and parts thereof 0 % (') 0 % (&gt;) 90.18 Mechano-therapy appliances ; massage apparatus ; psycho ­ logical aptitude-testing apparatus ; artificial respiration , ozone therapy , oxygen therapy ), aerosol therapy or similar apparatus ; breathing appliances ( including gas masks and similar respirators ): ex B. Other :  Parts of oxygen masks ; respiratory apparatus for the crew and passengers of aeroplanes . . . 0 % 0 % Airbus ex 91.06 Time switches with clock or watch movement ( including secondary movement ) or with synchronous motor :  Clock movements used in automatic systems 0 % ( ) To be eligible for suspension , the products in question must be intended for the maintenance or repair of aeroplanes of types certificated for the first time in a Member State of the Community before 7 May 1973 and which have either been constructed in the Community or imported and used at that date on regular routes by airline companies of the Community . No L 343 / 22 Official Journal of the European Communities 5 . 12 . 86 CCT heading No Aeroplanes category A Rate of duty Aeroplanes category B Description Rate of duty Aeroplanes concerned 1 2 3 4 5 91.11 Other clock and watch parts : ex F. Other :  Of apparatus included in heading No 91.06 of this list 0 %   92.11 Gramophones , dictating machines and other sound recorders or reproducers , including record-players and tape decks , with or without sound-heads ; television image and sound recorders or reproducers : A. Sound recorders or reproducers : ex II . Sound reproducers :  Music reproducers and automatic an ­ nouncers 0 % 0% Airbus , Concorde , Mercure, F 28 ex B. Television image and sound recorders or reproduc ­ ers :  Video tape reproducer 0 % 0 % All aeroplanes ex 92.13 Other parts and accessories of apparatus falling within heading No 92.11 :  Cockpit voice-recorders of subheading 92.11 A I ... 0 % 0 % Airbus , Concorde , Mercure , F 28  Music reproducers and automatic announcers referred to in subheading 92.11 A II of this list 0 % 0 % Airbus , Concorde , Mercure , F 28 94.01 Chairs and other seats (other than those falling within heading No 94.02 ), whether or not convertible into beds and parts thereof: B. Other : ex I. Specially designed for aircraft :  Specially designed leather- covered seats for the crew 0 %    Parts of seats specially designed for the crew 0 %   5 . 12 . 86 Official Journal of the European Communities No L 343 / 23 ANNEX III List of products in respect of which Common Customs Tariff duties are totally or partially suspended where such products are intended to be incorporated in the maintenance and repair of aeroplanes and helicopters of an unladen weight exceeding 2 000 kilograms but not exceeding 15 000 kilograms CCT heading No Rate of duty Aircraft concerned Description Aeroplanes Helicopters 1 2 3 4 5 38.19 Chemical products and preparations of the chemical or allied industries ( including those consisting of mixtures of natural products ), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included : ex P. Preparations known as 'liquids for hydraulic transmission' ( for example , hydraulic brake fluids ) not containing or containing less than 70 % by weight of petroleum oils or oils obtained from bituminous minerals :  Based on silicate and phosphoric esters 0 % All aeroplanes All helicopters 73.20 Tube and pipe fittings ( for example , joints , elbows , unions and flanges ) of iron or steel 0 % All aeroplanes All helicopters ex 83.09 Blind rivets of the 'cherry' type 0 % All aeroplanes All helicopters 84.61 Taps , cocks , valves , and similar appliances , for pipes , boiler shells , tanks , vats and the like , including pressure-reducing valves and thermostatically controlled valves : A. Pressure-reducing valves 0 % All aeroplanes All helicopters ex B. Other : I  Valves used in air-conditioning and cabin pressurization systems 0% F 27  85.01 Electrical goods of the following descriptions : generators , motors , converters ( rotary or static), transformers , rectifiers and rectifying apparatus , induc ­ tors : ex C. Parts :  Of d.c . generators of a power of 10,5 kW 0 % F 27   Of rotary converters of a.c . 115 V , 400 Hz , of a power of 250 VA or 1800 VA 0% F 27  Of a.c . generators 120 / 208 V , of a power of 15 kVA 0 % F 27   Of electric actuators for control of auxiliary flaps and ailerons 0 % F 27   Of static converters of a.c . 115 V, 400 Hz , of a power of 250 VA or 700 VA 0 % F 27 